AP-77,036
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 10/7/2015 7:26:39 AM
                                                                    Accepted 10/7/2015 8:47:45 AM
                                                                                    ABEL ACOSTA
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS                                              CLERK

                                No. AP-77,036
                                                                            October 7, 2015




JUAN BALDERAS                                    On Direct Appeal from the
       Appellant,                                179th District Court of Harris,
                                                 Texas; Cause No. 1412826.

                                                 ****************
v.                                               THIS IS A DEATH
                                                 PENALTY CASE

THE STATE OF TEXAS
          ___________________________________________________________


          APPELLANT’S LIST OF SUPPLEMENTAL
                    AUTHORITIES
          ___________________________________________________________


ORAL ARGUMENT SCHEDULED FOR 10/07/2015


                                                R. Scott Shearer
                                                TBA No. 00786464
                                                917 Franklin, Suite 320
                                                Houston, Texas 77002
                                                (713) 254-5629
                                                (713) 224-2889 FAX
                                                ShearerLegal@Yahoo.com

                                                Attorney for Appellant
                                                (court-appointed)

                                                October 7, 2015
To the Honorable Court of Criminal Appeals:


        This case is set for oral argument today, October 7, 2015. Appellant would

like to draw the Court’s attention to the following additional authorities in support

of his claim that his right to confrontation was denied by the State’s use of an

unnecessary interpreter:


Cases

R. v. Burke, 8 Cox Crim. Cas. 45, 47 (1858) (“The value of this test [cross-
examination] is very much lessened in the case of a witness, having a sufficient
knowledge of the English language to understand the questions put by counsel,
pretending ignorance of it, and gaining time to consider his answers while the
interpreter is going through the useless task of interpreting the question which the
witness already understands.”)(cited in Wigmore on Evidence (Chadbourn Ed.
1970), §811, p. 277).

In the Interest of R.R., a Juvenile, 79 N.J. 97, 116, 398 A.2d 76 (Supreme Court of
New Jersey 1979) (“An interpreter should never be appointed unless Necessary to
the conduct of a case. That is, interpretation should be resorted to only when a
witness' natural mode of expression is not intelligible to the tribunal. [citations
omitted]. This is so because no matter how disinterested an interpreter might be,
there always exists a possibility that he will inadvertently distort the message
communicated by the primary witness.”).




                                         1
Treatise

      In discussing the necessity of interpretation, the following was recounted in 3

Wigmore on Evidence (Chadbourn Ed. 1970), §811, p. 277:


      “Interpretation is proper to be resorted to whenever a necessity exists,
      but not till then.1 ” (emphasis in original).


      fn. 1:

      "The following anecdote illustrates the need of caution: O'Regan's
      Memoirs of John Philpott Curran, 29: ‘An Irish witness, Mr. Curran
      said, was called on the table to give evidence, and having a preference
      for his own language (first, as that in which he could best express
      himself, next, as being a poor Celt he loved it for its antiquity, but
      above all other reasons, that he could better escape cross-
      examination by it), and wishing to appear mean and poor and therefore
      a mere 'Irish,' he was observed on coming into court to take the buckles
      [tongues] cunningly out of his shoes. The reason of this was asked by
      counsel, and one of the country people, his opponent in the suit, cried
      out, 'The reason, my lord, is that the fellow does not like to appear to
      be master of two tongues!' " (emphasis added).


      Concerning the situation in which a witness falsely claims to need an

interpreter, Dean Wigmore states the following:


      “A witness who demands an interpreter on the ground of inability to speak
      English is discredited as a falsifier if it is shown that he is in fact able to speak
      it.” (emphasis in original).

Wigmore on Evidence (Chadbourn Ed. 1970), §812(6), p. 283:




                                            2
          Respectfully submitted,


    By:   /s/ R. SCOTT SHEARER
          R. Scott Shearer
          TBA No. 00786464
          917 Franiklin, Suite 320
          Houston, Texas 77002
          (713) 254-5629
          (713) 224-2889 FAX
          ShearerLegal@Yahoo.com

          Attorney for Appellant
          (court-appointed)




3
                         CERTIFICATE OF SERVICE


      I certify that a copy of this Brief for Appellant has been served upon the State
of Texas by e-mailing a copy of same to the following parties at their respective
addresses on this the 7th day of October, 2015:


DISTRICT ATTORNEY’S OFFICE
A.D.A. CLINTON A. MORGAN
APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
1201 FRANKLIN, SUITE 600
HOUSTON, TX 77002
Morgan_Clionton@dao.hctx.net

                                                    /s/ R. SCOTT SHEARER
                                                    R. Scott Shearer




                                          4